Citation Nr: 1748626	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  01-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from February 1957 to February 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board most recently denied the Veteran's claim in April 2012, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court granted a joint motion for remand and returned the case to the Board for action consistent with the joint motion.  Specifically, the parties to the joint motion agreed that the Board erred when it determined that VA had adequately assisted the Veteran in obtaining information to verify his claimed in-service stressors.  Accordingly, in May 2014 and again in June 2016 the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a verified stressor associated with his claimed PTSD.

2.  An acquired psychiatric disorder, other than PTSD, is not shown to be causally or etiologically related to service.






CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Psychiatric Disorder Claim

The Veteran contends that he has PTSD due to service as an air policeman in Korea.

A.  Service Connection Law

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

During the course of this appeal, 38 C.F.R. § 3.304(f) was revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  

B.  PTSD Claim

The Veteran contends that he currently has PTSD, which he associates with his active duty in Korea, from August 4, 1959, to February 5, 1960.  Specifically, the Veteran asserted, first, that he was exposed to hostile fire while on patrol.  A September 1999 letter from a VA physician stated that the Veteran was exposed to hostile fire while patrolling "the border."  The Veteran has clarified in April 2002 and March 2007 statements that he had never been sent to the Korean Demilitarized Zone (DMZ), but instead was exposed to hostile fire while patrolling the perimeter of Kunsan Air Force Base (AFB).  In addition, the Veteran has attributed his PTSD to having witnessed the aftermath of the hanging of Korean civilians (including a young girl with whom he had a close relationship) by a local gang when he was assigned to secure the crime scene.

In the June 2013 Joint Motion for Remand, the parties noted that VA had sent a request to the U.S. Army and Joint Services Records Research Center (JSRRC) seeking to verify the Veteran's claimed in-service stressors.  However, the parties agreed that a remand was warranted in order for VA to make an additional request to JSRRC to account for the months of January 1960 and February 1960, which had not been previously included.

Accordingly, in May 2014 the Board remanded the Veteran's claim for the required development.  The AOJ subsequently received the Veteran's service personnel records, which showed that he served as an air policeman in the (i) 6167th Support Squadron at Kimpo AB in Korea from August 4, 1959, to August 20, 1959, and with the (ii) 6175th Support Squadron at Kunsan AB from August 24, 1959, to February 4, 1960.  The AOJ then sent an additional verification request to JSRRC in May 2015 and received a response stating: "[w]e researched the July to December 1959 history submitted by the 6314th Air Base Wing (6314th ABW), the higher headquarters of the 6167th Support Squadron (6167th SS).  The history documents the mission of the 6167th SS was to operate and maintain Kimpo Air Base (AB), Korea, and to provide air base support of units assigned or attached to the 6167th SS at Kimpo AB.  Unfortunately, the history does not document that the unit came under hostile fire.  Therefore, we are unable to document that [the Veteran] was exposed to hostile fire while patrolling the North and South Korean borders."

In June 2016, the Board noted that like JSRRC's response obtained prior to the Court's remand, the latest response was confined to the period of July 1959 to December 1959, and did not address the Veteran's period of service in January and February 1960, which included service at Kunsan AB, where his claimed exposure to hostile fire took place, and to clarify that the "border" noted by the Veteran where hostile fire took place was not the DMZ, but the perimeter of Kunsan AB.  The Board thus remanded to address the time period from January and February 1960 at Kunsan AB.  The Board also requested the JSRRC address the stressor not involving hostile fire - witnessing the aftermath of hanging Korean civilians.  

The AOJ has since provided additional stressor verification development that addressed the concerns of the prior Joint Motion for Remand and Board remands, as outlined in the July 2016 VA memorandum.  

Regarding the hostile fire claims, per a September 1999 letter from the Veteran's VA psychiatrist the Veteran had reported that such hostile fire skirmishes were a regular occurrence.  However, for the period the Veteran was an air policeman in the (i) 6167th Support Squadron at Kimpo AB in Korea (August 4, 1959, to August 20, 1959), the JSSRC found no hostile actions taken and that during the November to December 1959 time period the installation experienced no serious incidents.  

Also, for the period the Veteran was with the (ii) 6175th Support Squadron at Kunsan AB (August 24, 1959 to February 4, 1960), the Air Force Historical Research Agency (AFHRA) reported that the official unit histories were reviewed and did not find any mention of the base coming under attack or of any shots being fired at the base.  There was one report where an air policeman accidently shot another air policeman during the changing of the guard mount, but that was all. 

Regarding the stressor claim of witnessing civilian hangings, the AFHRA reported review of the official unit histories of the 6167th Support Squadron (Kimpo AB, Korea) and the 6175th Support Squadron (Kunsan AB, Korea), as well as the higher headquarters histories (the 6314th Air Base Wing, the 6314th Air Police Squadron, and the 314th Air Division) in an attempt to find any information concerning the stressors.  The AFHRA found that while there was a great deal of information concerning various altercations, policy violations and illegal activity, there was no mention of Korean civilians being hung or harmed.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The AOJ has researched the Veteran's stressors during all applicable periods and has been unable to verify any of his claimed stressors.  The Board finds the objective findings provided by the JSSRC and AFHRA to be more probative than the Veteran's unsupported statements regarding stressors.  Such evidence is clear and convincing that the claimed stressor is not consistent with the places, types, and circumstances of the Veteran's service, to the extent that fear of hostile military activity may have been claimed.  Indeed, given such official findings, which noted extensive research into any firearm discharges and civilian activities, the Board finds that the Veteran's reports are not credible.  As such, the Veteran does not meet the necessary service connection for PTSD criterion of having credible supporting evidence that a claimed in-service stressor occurred.

With regard to psychiatric disorder other than PTSD, the Veteran was diagnosed with dysthymia (October 1998 VA medical record) and depressive disorder (July 2011 VA medical record).  The weight of the evidence is against service connection for such psychiatric disorders or any other that may be of record.  As the above analysis reflects, service connection is not warranted for any non-PTSD, diagnosed psychiatric disorder because there is no credible supporting evidence that any in-service injury or disease occurred, including the claimed in-service stressful events, and the most probative evidence of record demonstrates that the Veteran has reported that his chronic psychiatric symptoms began after service, following his retirement from the fire department (see October 1998 VA medical record which notes that his symptoms began about the time of his retirement that occurred in 1973).  

As the Veteran has not met the necessary criterion for service connection for PTSD- credible supporting evidence that the in-service stressor occurred, the Board finds that the claim for service connection for PTSD must be denied.  Additionally, the preponderance of the evidence is not supportive of finding that service connection for an acquired psychiatric disorder, other than PTSD, is warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


